—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered February 11, 1999, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
*557The Supreme Court properly determined that the police had probable cause to arrest the defendant (see, People v Bigelow, 66 NY2d 417; People v Javier, 175 AD2d 182), and that the defendant’s confessions, which were made after his arrest, were voluntary (see, People v Parris, 83 NY2d 342; People v Rose, 204 AD2d 745).
The defendant’s remaining contentions are without merit. Ritter, J. P., Krausman, McGinity and Smith, JJ., concur.